Title: To James Madison from Edmund Pendleton, 3 December 1781
From: Pendleton, Edmund
To: Madison, James

Dear Sir
Virginia, Decr 3d 1781
I thank you for your favr. of the 13th past. of the territorial Cession offer’d by Virginia I have perhaps already said too much & shall only add that if there were twenty claimers of my land, and each offer’d a Cession of their title without any consideration, I should think it common prudence to accept them all and thereby avoid the disagreeable necessity of deciding which of them was intitled to a preference; nor can I conceive what harm the Virginia Cession would have done the United States, upon the Supposition that New York had a better title. Whether our Assembly have taken up this subject, or what they are doing, I dont hear, except that I am told they have a great defaulter in a little Officer under examination who is accused of having pocketed £200,000, by shifting certificates & taking to himself the depreciation on them. It is Hopkins, who is the Commr of the Continental loan office & has something to do in our Treasury. Conjectures are Various upon the probability of his being acquitted or condemned. The Governor has resigned, probably vex’d to se[e] his great Popularity so suddenly changed into general execration for having by his imprudent seisures, intercepted the Specie that was about to flow amongst the people. That measure has proved in other respects most mischievous, a great quantity of Beeves being carried below more than were immediately wanted—took the distemper which raged there many years agoe & begin to die fast; instead of killing & salting them up which remained, as would have been obviously right, they were driven off for Winchester to feed the Prisoners, & I am told they are dying daily and spreading the infection on the road. I hear but not certainly that Mr Harrison, speaker of the Delegates, is elected Govr. in Genl. Nelson’s stead. I have no doubt but they will pay some handsome complts to the Marquis, so justly due to him, for the important services Virginia experienced from him. And as she was so immediately interested in the great event at York, perhaps the Assembly ought to extend their gratitude in thanks to the General & the army of our great allies, who effected it.
I have long given up Deane as an unworthy man, whom I thought much otherwise when I served with him in Congress. I thought he was taking some Steps injurious to America, in an improper commerce & thought avarice his greatest crime, not suspecting him of Appostacy from our cause, there is one circumstance rather against the authenticity of these letters, that in case of a bargain with them, they would not have exposed his Lres. however there is no reasoning from their blunders.
I do not hear who is Governor of Pennsylvania; does Mr Reed retire or is he in any active department? is Mr Blair got to Phila. my Compts to him & the others.
I am Dr Sir Yr very Affe
Edmd Pendleton